

SOURCEFORGE, INC.


CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is entered into as of June 9, 2008 by
and between SourceForge, Inc. (the “Company”) and Ali Jenab (“Consultant”). The
Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the parties agree as follows:


1. Services and Compensation. Consultant agrees to perform for the Company the
services described in Exhibit A (the “Services”), and the Company agrees to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services.


2. Confidentiality.


A. Definition. “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, formulas, technology, designs, drawing,
engineering, hardware configuration information, marketing, finances or other
business information. Confidential Information does not include information that
(i) is known to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant or
(iii) has been rightfully received by Consultant from a third party who is
authorized to make such disclosure.


B. Nonuse and Nondisclosure. Consultant will not, during or subsequent to the
term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Consultant
agrees that all Confidential Information will remain the sole property of the
Company. Consultant also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information. Without the
Company’s prior written approval, Consultant will not directly or indirectly
disclose to anyone the existence of this Agreement or the fact that Consultant
has this arrangement with the Company.


C. Former Client Confidential Information. Consultant agrees that Consultant
will not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current employer of
Consultant or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any.
Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.
 
 
 

--------------------------------------------------------------------------------

 
 
D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.


E. Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.


3. Ownership.


A. Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, developed or reduced to practice by
Consultant, solely or in collaboration with others, during the term of this
Agreement that relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with or that
Consultant may become associated with in work, investigation or experimentation
in the Company’s line of business in performing the Services under this
Agreement (collectively, “Inventions”), are the sole property of the Company.
Consultant also agrees to assign (or cause to be assigned) and hereby assigns
fully to the Company all Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating to all Inventions.


B. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions.
Consultant also agrees that Consultant’s obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement.


C. Pre-Existing Materials. Subject to Section 3.A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention. Consultant will
not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without Company’s prior written permission.
 
 
 

--------------------------------------------------------------------------------

 
 
D. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering the Inventions assigned to the Company
in Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant.


4. Conflicting Obligations.


A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
or that would preclude Consultant from complying with the provisions of this
Agreement. Consultant will not enter into any such conflicting agreement during
the term of this Agreement. Consultant’s violation of this Section 4.A will be
considered a material breach under Section 6.B.


B. Substantially Similar Designs. In view of Consultant’s access to the
Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company’s prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2.


5. Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.


6. Term and Termination.


A. Term. The term of this Agreement will begin on the date of this Agreement and
will continue until the earlier of (i) September 8, 2008 or (ii) termination as
provided in Section 6.B.


B. Early Termination. Either party may terminate this Agreement prior to the
expiration of the term following the material breach of a material provision by
the other party, by giving the other party written notice of such termination
pursuant to Section 11.E of this Agreement. In the event the Agreement is
terminated prior to September 8, 2008 pursuant to this Section 6.B., then the
Company shall pay Consultant a lump sum payment equal to $105,000 less any
amounts previously paid hereunder. Notwithstanding the foregoing, in the event
that (i) the Company terminates this Agreement because of a material breach of a
material provision by Consultant, then the Company shall only be required to pay
Consultant an amount equal to the remainder of (X) the amount determined by
multiplying the number of days that have elapsed since the date of this
Agreement until the date of such termination by $1,166.70, the daily rate for
the Services, less (Y) any amounts previously paid hereunder. Further,
notwithstanding the foregoing, in the event the Effective Date (as such term is
defined in that certain Separation Agreement and Release entered into by and
between the Company and Consultant as of even date herewith) never occurs, then
this Consulting Agreement shall be deemed void from its inception, and no
amounts shall be owed by Company to Consultant hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
C. Survival. Upon such early termination or following the running of the full
term of the Agreement, all rights and duties of the Company and Consultant
toward each other shall cease except:


(1) The Company will pay, within 15 days after the effective date of
termination, all amounts owing to Consultant for Services completed prior to the
termination date and related expenses, if any, submitted in accordance with the
Company’s policies and in accordance with the provisions of Section 1 of this
Agreement; and


(2) Section 2 (Confidentiality), Section 3 (Ownership), Section 4 (Conflicting
Obligations), Section 7 (Independent Contractor; Benefits),
Section 8 (Indemnification), Section 9 (Nonsolicitation) and Section 10
(Arbitration) will survive termination of this Agreement.


7. Independent Contractor; Benefits.


A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.


B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company. If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.


8. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly from or in connection with (i) any reckless or
intentionally wrongful act of Consultant or Consultant’s assistants, employees
or agents, (ii) a determination by a court or agency that the Consultant is not
an independent contractor, (iii) any breach by the Consultant or Consultant’s
assistants, employees or agents of any of the covenants contained in this
Agreement, (iv) any failure of Consultant to perform the Services in accordance
with all applicable laws, rules and regulations, or (v) any violation of a third
party’s rights resulting in whole or in part from the Company’s use of the work
product of Consultant under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Nonsolicitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the “Restricted Period”), Consultant will not,
without the Company’s prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of the Company or its affiliates to
terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant’s engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates. For
purposes of this paragraph, the term “solicit” shall be deemed not to include
advertisements or other generalized employment searches, including
advertisements in various media (including trade media) or any job posting
system, not specifically directed to employees of the Company and shall not
include any action by Consultant following any response by any person to such
advertisements or generalized searches or any communication initiated by such
person and not by Consultant.


10. Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


11. Miscellaneous.


A. Governing Law. This Agreement shall be governed by the laws of California
without regard to California’s conflicts of law rules.


B. Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement.


D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.


E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party’s address written below or at such other address as the party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 11.E.


(1)   If to the Company, to:
SourceForge, Inc.
650 Castro Street - Suite 450
Mountain View, CA 94041
Attention: Chief Executive Office


(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.


F. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.


G. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.




CONSULTANT
   SOURCEFORGE, INC.                                          
By:
/s/ Ali Jenab  
By:
/s/ Robert M. Neumeister                      
Name:
Ali Jenab
 
Name:
Robert M. Neumeister
                     
Title:
       
Title:
Chairman & CEO
                     
Address for Notice:
                                                                               
                                     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Services and Compensation


1. Contact. Consultant’s principal Company contact:


Name: Robert M. Neumeister


Title: Chairman & Chief Executive Officer


2. Services. The Services shall include, but shall not be limited to, the
following:


Consultant shall consult with the Company’s Chief Executive Officer and other
appropriate officers and employees of the Company, on a timely and as requested
basis, in order to assist with the transition of management responsibilities
resulting from Robert M. Neumeister’s appointment as Chief Executive Officer and
President of the Company.


3. Compensation.


A. The Company will pay Consultant $35,000 per month for a three (3) month
period, subject to the provisions of Section 6.B. of this Agreement. Payment due
dates shall be July 1, August 1 and September 8, 2008, and payments shall be
made within 10 days of their respective payment due dates.


B. The Company will reimburse Consultant for all reasonable expenses incurred by
Consultant in performing the Services pursuant to this Agreement, if Consultant
receives written consent from an authorized agent of the Company prior to
incurring such expenses and submits receipts for such expenses to the Company in
accordance with Company policy.


4. Term. The term of this Agreement shall commence on June 10, 2008 and conclude
on September 8, 2008.


This Exhibit A is accepted and agreed as of June 9, 2008.




CONSULTANT
   SOURCEFORGE, INC.                                          
By:
/s/ Ali Jenab  
By:
/s/ Robert M. Neumeister                      
Name:
Ali Jenab
 
Name:
Robert M. Neumeister
                     
Title:
       
Title:
Chairman & Chief Executive Officer                      

 
 
 

--------------------------------------------------------------------------------

 

 

